                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                              IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10
                                               TATYANA EVGENIEVNA DREVALEVA,
For the Northern District of California




                                          11                                                                  No. C 18-03748 WHA
                                                             Plaintiff,
    United States District Court




                                          12
                                                 v.
                                          13                                                                  JUDGMENT
                                               UNITED STATES DEPARTMENT OF
                                          14   VETERANS AFFAIRS, and ROBERT
                                               WILKIE, Secretary, United States
                                          15   Department of Veterans Affairs,
                                          16                 Defendants.
                                                                                           /
                                          17
                                          18          For the reasons stated in the accompanying order dismissing leave to amend, FINAL
                                          19   JUDGMENT IS HEREBY ENTERED in      favor of defendants United States Department of Veterans
                                          20   Affairs and Robert Wilkie, Secretary of United States Department of Veterans Affairs, and
                                          21   against plaintiff Tatyana E. Drevaleva. The Clerk SHALL CLOSE THE FILE.
                                          22
                                          23          IT IS SO ORDERED.
                                          24
                                          25   Dated: July 11, 2019.
                                                                                                   WILLIAM ALSUP
                                          26                                                       UNITED STATES DISTRICT JUDGE
                                          27
                                          28
